In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00082-CR



           LUIS MIGUEL MARSH, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 0921391




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER
        Luis Miguel Marsh appeals from his conviction of indecency with a child. The clerk’s

record was filed May 31, 2012, and the reporter’s record was filed October 5, making the

appellant’s brief due November 8. On December 6, counsel for appellant filed a motion seeking

a twenty-seven day extension of appellant’s briefing deadline calculated from December 6, the

day the motion was filed. We note that this motion was filed twenty-eight days after the original

deadline for filing appellants brief; thus, counsel has already benefited from a generous, albeit

unauthorized, extension of the briefing deadline.

        We have reviewed counsel’s motion to extend time to file the brief and the record on

appeal. We have been provided with no compelling information to convince us that this brief

requires more time to prepare. The motion to extend time to file appellant’s brief is overruled.

        We order counsel to file appellant’s brief with this Court on or before December 27,

2012.

        IT IS SO ORDERED.



                                                     BY THE COURT

Date: December 11, 2012




                                                2